94 F.3d 648
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Estel Wade DUNSMORE;  David Allen Sheldon, Appellants,v.Charlie HOURIHAN, employee of ISP;  Paul Hedgepeth;  DavidBabcock;  James Helling, Appellees.
No. 94-3855.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 13, 1996.Decided Aug. 22, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Estel Dunsmore and David Sheldon appeal from the district court's1 judgment in favor of defendants following a bench trial on their motion for contempt for violation of a consent decree.  Having carefully reviewed the record and the parties' briefs, we conclude the district court's decision was correct, and we affirm for the reasons stated by the district court.  We decline to address appellants' arguments raised for the first time on appeal.  See United States v. Dixon, 51 F.3d 1376, 1383 (8th Cir.1995).  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Celeste F. Bremer, United States Magistrate Judge for the Southern District of Iowa, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)